DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2020 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 8/13/2020 are as follows:
	Claims 1 and 10 are amended,
	Claims 1-18 are currently pending. 
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first heat exchanger being between the second heat exchanger and the third heat exchanger (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “the second medium output form the second heat exchanger is provided to the compressor” which is not described in the specification as originally filed. In all the embodiments the second medium flows from inlet 26 to the compressor 52 and then to the second heat exchanger 38. For examining purposes the limitation will be interpreted as --the second medium input to the second heat exchanger is provided from the compressor--.
Claims 11-18 are rejected due to their dependency on claim 10. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel (U.S. Patent Publication No. 2017/0152050) in view of Beaven et al. (U.S. Patent Publication No. 2017/0060125, “Beaven”).

Regarding Claim 1, Klimpel discloses an environmental control system of an aircraft (fig 1) comprising:
a ram air circuit including a ram air shell (22) having a plurality of heat exchangers (20, 36) positioned therein, the plurality of heat exchangers including a first heat exchanger (36), a second heat exchanger (20), and so that a second medium (ambient air, ¶0052), distinct from a first medium (bleed air, ¶0056), is provided to the second heat exchanger, the first medium and 
	an air cycle machine (18, 50) arranged in fluid communication with the ram air circuit, the air cycle machine including a compressor (18) and a turbine (50), wherein the turbine is fluidly coupled to the first heat exchanger such that the first medium is provided to the turbine (via 40, fig 1, ¶0057) and the compressor is arranged in fluid communication with the second heat exchanger such that the second medium is provided to the compressor (fig 1, ¶0053).
	However, Kimpel does not explicitly disclose a third heat exchanger, wherein the ram air circuit is configured and arranged so that a first medium received at the first heat exchanger passes through the first heat exchanger and then through the third heat exchanger, wherein in at least one mode of operation of the environmental control system, the first medium output from the first heat exchanger is provided directly to an inlet of the third heat exchanger, or wherein the third heat exchanger is fluid coupled to the turbine. Beaven, however, discloses an environmental control system of an aircraft (fig 2) a first (bottom half of 70, see annotated fig 2 below), second (72), and third heat exchanger (top half of 70, see annotated fig 2 below), wherein the ram air circuit is configured and arranged so that a first medium received at the first heat exchanger passes through the first heat exchanger and then through the third heat exchanger (fig 2), wherein in at least one mode of operation of the environmental control system, the first medium output from the first heat exchanger is provided directly to an inlet of the third heat exchanger (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kimpel to provide the third heat exchanger of Beaven and to provide the first, second, and third heat exchanger configuration of Beaven in order to optimize the space occupied by the heat exchangers within the ram air shell (as the inputs and outputs would not 


    PNG
    media_image1.png
    881
    623
    media_image1.png
    Greyscale

Regarding Claim 2, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel, as modified, further discloses wherein the first heat exchanger, the second heat exchanger and the third heat exchanger are coupled together (such as shown in Beaven, fig 2, see the rejection of claim 1 above). 

Regarding Claim 3, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel, as modified, further discloses wherein the first heat exchanger, the second heat exchanger and the third heat exchanger are distinct portions within a single unitary body (such as shown in Beaven, fig 2, see the rejection of claim 1 above).
	
	Regarding Claim 4, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel, as modified, further discloses wherein the first heat exchanger, the second heat exchanger and the third heat exchanger are arranged sequentially relative to a flow of ram air (such as shown in Kimpel and Beaven, see rejection of claim 1 above).

Regarding Claim 8, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses wherein the first medium is bleed air (¶0056). 

Regarding Claim 9, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses wherein the second medium is fresh air (ambient air, ¶0052).

Regarding Claim 10, Kimpel discloses an environmental control system of an aircraft (fig 1) comprising:
a ram air circuit including a ram air shell (22) having a plurality of heat exchangers (74, 20, 36) including at least a first heat exchange (36) and a second heat exchanger (20) positioned therein; and 	

However, Kimpel does not explicitly disclose wherein an inlet end of the first heat exchanger is aligned with an inlet end of the second heat exchanger, such that the first medium flow through the first heat exchanger and the second medium flow through the second heat exchanger in the same direction. Beaven, however, discloses an environmental control system of an aircraft (fig 2) wherein an inlet end of a first heat exchanger (see annotated fig 2 below) is aligned with an inlet end of a second heat exchanger (72, see annotated fig 2 below), such that the first medium flow through the first heat exchanger and the second medium flow through the second heat exchanger in the same direction (fig 2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kimpel to provide the heat exchanger layout of Beaven for the first and second heat exchangers in order to optimize the spaced used for the heat exchangers in the shell (as the inputs and outputs would not need to be within the shell and the heat exchangers are all of one body) and thus allow for increased heat exchange capacity and efficiency. 

    PNG
    media_image2.png
    881
    623
    media_image2.png
    Greyscale

Regarding Claim 11, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel, as modified, further discloses wherein the first heat exchanger and the second heat exchanger are coupled together (as shown in Beaven, fig 2, see the rejection of claim 10 above).

Regarding Claim 12, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel, as modified, further discloses wherein the first heat exchanger and the 

	Regarding Claim 13, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses wherein the plurality of heat exchangers further comprises a third heat exchanger (74), the first heat exchanger (36), the second heat exchanger (74) and the third heat exchanger being arranged sequentially relative to a flow of ram air (fig 1).

	Regarding Claim 14, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses wherein the flow of ram air is configured to interact with the third heat exchanger (74) prior to the first heat exchanger (36) and the second heat exchanger (20).

	Regarding Claim 15, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses wherein the plurality of heat exchangers further comprises a third heat exchanger (74), and the second heat exchanger (20) is positioned between the first heat exchanger (36) and the third heat exchanger.

Regarding Claim 16, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses wherein the first medium is bleed air (¶0056). 

Regarding Claim 17, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses wherein the second medium is fresh air (ambient air, ¶0052).

	Regarding Claim 18, the combination of Kimpel and Beaven discloses all previous claim limitations. Kimpel further discloses herein each of the first medium (ambient air, ¶0052) and the second medium (bleed air, ¶0056) provided to each inlet end of the plurality of heat exchangers (20, 36) is warmer than a flow of ram air at each of the plurality of heat exchanger (see ¶0053 and ¶0056).

9.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimpel and Beaven as applied to claim 4 above, and further in view of Jonqueres (U.S. Patent No. 5,918,472, previously cited). 

Regarding Claim 5, the combination of Kimpel and Beaven discloses all previous claim limitations. However, they do not explicitly disclose wherein the ram air is configured to interact with the third heat exchanger prior to the first heat exchanger and the second heat exchanger. Rather, Kimpel teach having the ram air flow through the second heat exchanger first. Jonqueres, however, discloses an environmental control system of an aircraft (fig 5) wherein ram air (28) is configured to interact with a third heat exchanger (27) prior to a first heat exchanger (12) and a second heat exchanger (32). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kimpel, as modified, to have the third . 

10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimpel and Beaven as applied to claim 1 above, and further in view of Kline et al. (U.S. Patent No. 5,768,896, “Kline”).

Regarding Claim 7, the combination of Kimpel and Beaven discloses all previous claim limitations. However, they do not explicitly disclose wherein the first heat exchanger is positioned between the second heat exchanger and the third heat exchanger. Kline, however, discloses an environmental control system of an aircraft (fig 1) wherein a first heat exchanger (see annotated fig 1 below) is positioned between a second heat exchanger (32) and a third heat exchanger (see annotated fig 1 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Kimpel, as modified, to provide the first heat exchanger between the second and third heat exchangers as this would constitute from choosing from a finite number of identified, predictable solutions, i.e. having the first heat exchanger upstream or downstream the third heat exchanger, with a reasonable expectation of success. This would not be the product of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  



    PNG
    media_image3.png
    574
    841
    media_image3.png
    Greyscale

Allowable Subject Matter
11.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
The limitations set forth in claim 6 are not anticipated or obvious in view of the prior art. Specifically, the prior art does not teach wherein a ram shell incudes a first, second and third heat exchanger, the first and third heat exchangers being fluidly coupled to a turbine of an air cycle machine and the second heat exchanger being fluidly coupled to a compressor of the air cycle . 
Response to Arguments
13.	Applicant's arguments filed 8/13/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 5-9) that Magosaki and Jonqueres fail to discloses the newly amended independent claims. However, Magosaki and Jonqueres are no longer being relied upon to teach these limitations. Rather, newly cited Kimpel and Beaven are now being relied upon to teach these limitations. 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763